Title: To Thomas Jefferson from William J. Lewis, 7 March 1804
From: Lewis, William J.
To: Jefferson, Thomas


               
                  Sir
                  Campbell County, Virginia March 7h. 1804
               
               I hope no apology is necessary for sending to you as President of the Philosophic society some articles which are either curious in themselves, maner of discovery, or as tending to elucidate phenomena perhaps hitherto veiled in obscurity.
               Wraping No. 1. contains a bone found in sinking a shaft for Water, about seventy five feet below the surface of the ground, growing in a specious of quortose rock. The hill on which the shaft was sunk, is in the upper end of Buckingham County Virginia, and composes a part of the south bank of James River. It is about two hundred & eighty feet in perpendicular hight, of an oval form, and connected with the ajacent hills by a long narrow ridge forming with the River an accute angle opposed to its current. The country round this hight on both sides is hilly, and unconnected by regular chains each differing in form, hight, and direction.
               On viewing this bone two questions are naturely suggested to the mind. how came it there? and what length of time has elapsed since the deposit was made? To answer the first question, we must go back to that period when the spot, in which the bone was found, formed the top of the hill. After the death of the animal to which it belonged, accident may have covered it with the soil, decomposition of that soil into stone took place around the bone, succeeding ages carried on the process of forming soil and its stony decompositions untill the hill at length arrived at its present hight, seventy five feet above the bone.
               That this is a reasonable way at least of accounting for the phenomena I think may be clearly shewn—1st all lithological substances are decompositions of that part of the earth which we denominate soil, either directly, or indirectly. Quortose stones are formed directly from a decomposition of soil, such as we find them in hills, and mountains, or, by having their component parts borne along by waters untill united by affinities, or discovered in the beds of Rivers &c. Flints of every denomination, as well as, lime stone, are decompositions of clay, and clay, of soil. No. 2 is a flint formed in clay. The first visible mark of its formation was a white granulus substance adhering to the clay, and as it progressed, it became more and more compact, untill at length it assumed its present form. No. 3 is a fragment of a quortose rock, formed in a similar way but in soil. the same process attended this stone and I think that the elegant vegitable lineaments on its inner surfices prove sufficiently its origin. Thus we see in what maner the rock may have been formed above the bone, and from my own observations, corroberated by men worthy of confidence, it is a fair calculation to say that, pine land which is the most prolific of any other, will (if unburnt and uncultivated) in the space of twenty years produce a soil two inches in depth and the decomposition of this soil into stone, will generally be in the same ratio of increase. This data will give a period of 9,000 years for the formation of the above seventy five feet of rock.
               That lithological bodys are thus formed from decompositions I have had satisfactory proofs for the space of three years at least not only near the surfice of the earth on plains, but under water courses; on hills and mountains to the depth of one hundred and ninety eight feet; and in every situation the same process in formation was discoverable.
               In contemplating this subject, the mind will not confine itself to a single spot but stretches over the whole surface of the earth, and on viewing its inequalities asks; if those plains, those hills, and those mountains now capted with eternal snows can possibly be the effects of so simple an agent as decomposition? Yes, these mundane principles established by nature are so astonishingly perfect when combined either in one mighty whole, or a single part, that a small portion of vegetable soil suspended in space at a proper distance from the sun, and surrounded by a corrisponding atmosphere, would in time, from the simple operation of these laws alone, produce a world!
               Permit me also to mention some experiments (lest accedent should prevent my compleating them) that were undertaken with a view to prove, whither the earth, at any time approximates the Sun. They were made on the North Star supposing it “to be fixed, or varyed but little.” during the space of twelve months, this star was traced in an orbit of considerable magnitude from west to east. that this orbit inclined towards the earth, that is, the earth is not perpendicular, or, at right angles to the diameter of the Stars orbit. Not having any fit apparatus I made no attempt to measure the diameter of this orbit; it is however sufficiently large to produce and no doubt does the Vareation of the compass. Whilst the Star was making this revolution, the earth had no Visible southing, neither do I believe she has any; but, that the sun also moves in an inclined orbit like the North Star, and in her revolution is twenty three degrees and a half, nigher the earth at one period, than she is at another.
               However new this theory appears to myself, yet it may be a trait well known to philosophers. My retirement for some years has rendered me ignorant of the progress of modern philosophy and if I have fallen unintentionally upon the opinions of others I have already written too much—if the contrary, the limits of a letter will not admit of a detailed development.
               Should you deem those articles I send you, worthy the attention of the Philosophic society, be so good as to give them a conveyance; and after an examination, my desire is, that they be presented to Mr. Peal.
               I am with great respect, your obt. St.
               
                  W J Lewis
               
            